Case 2:19-cr-00123-DBH Document 104 Filed 08/24/20 Page 1 of 4     PageID #: 359



                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


 UNITED STATES OF AMERICA,               )
                                         )
                                         )
 V.                                      )   CRIMINAL NO. 2:19-CR-123-DBH
                                         )
 DAMON FAGAN,                            )
                                         )
                        DEFENDANT        )


       ORDER ON DEFENDANT’S SECOND RENEWED MOTION FOR
      EXPEDITED AND COMBINED PLEA AND SENTENCING HEARING
                    VIA VIDEOCONFERENCING


      This is a case where the Indictment charges that the defendant Damon

Fagan possessed heroin with the intent to distribute it. (ECF No. 24). Following

my adverse bench ruling on his motion to suppress evidence derived from a

traffic stop (ECF No. 75), Fagan and the government agreed to a conditional

guilty plea under Rule 11(a)(2), preserving Fagan’s ability to appeal my

suppression ruling if I should accept the plea. Dec. & Order on Def.’s Renewed

Mot. (ECF No. 100), No. 2:19-cr-123-DBH, 2020 WL 2850225, at *1 (D. Me.

June 2, 2020). The conditional plea was set for March 30, 2020. (ECF No. 81).

But the COVID-19 pandemic intervened, preventing the court from conducting

in-person hearings. Fagan then moved for a change of plea and sentencing by

videoconference. He was assiduous in seeking expedited treatment, filing his

first motion for a guilty plea hearing without his physical presence even before

the Coronavirus Aid, Relief, and Economic Security (CARES) Act permitted
Case 2:19-cr-00123-DBH Document 104 Filed 08/24/20 Page 2 of 4           PageID #: 360



videoconferencing for felony guilty pleas that satisfy its criteria.         Mot. for

Expedited Hr’g (ECF No. 84) (filed March 25, 2020); see CARES Act, Pub. L. No.

116-136, § 15002, 134 Stat. 281, 527-30 (2020) (enacted March 27, 2020). At

Fagan’s written request, I approved the pre-plea preparation of a presentence

report under Rule 32(e) (ECF No. 93). According to the presentence report, Fagan

has a high criminal history, Category V, and his Guideline range is 30-37

months, although Fagan has told me that it may be increased to 33-41 months

based upon further criminal history information coming to the Probation

Officer’s attention that would elevate his Criminal History to Category VI. Def.’s

Renewed Mot. for Expedited & Combined Plea & Sentencing Hr’g at 3 n.1 (ECF

No. 97).

      Once the CARES Act became effective, I denied Fagan’s motion for plea

and sentencing by videoconference, stating:

            Federal Criminal Rule 43 requires that a defendant be
            present in person to plead guilty to a felony and be
            sentenced. Fed. R. Crim. P. 43(a) (“the defendant must be
            present”); United States v. Bethea, 888 F.3d 864, 866-67 (7th
            Cir. 2018) (the in-person requirement is not waivable).
            During the COVID-19 pandemic, however, Congress has
            authorized federal judges to take a felony guilty plea and
            sentence by video or teleconference if the defendant consents
            after consulting counsel, and if “the district judge in a
            particular case finds for specific reasons that the plea or
            sentencing in that case cannot be further delayed without
            serious harm to the interests of justice.”1 To date, judges in
            this District have used that emergency authority to take
            felony guilty pleas and sentence defendants by telephone or
            videoconference when the parties have recommended “time
            served” sentences.




1Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,
§§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528-29 (2020).

                                                                                    2
Case 2:19-cr-00123-DBH Document 104 Filed 08/24/20 Page 3 of 4         PageID #: 361



2020 WL 2850225 at *1.

      Because Fagan faced a guideline sentence of about 3 years (the

government announced it intended to pursue a guideline sentence) and because

until then he had been serving a state sentence (not federal time), I denied his

motion; I did not find that it fit the pertinent CARES Act standard—“a particular

case” where there were “specific reasons that the plea or sentencing in that case

cannot be further delayed without serious harm to the interests of justice.”

      But I also said:

             In light of the ever-evolving nature of the pandemic and
             responses to it . . . the denial of the motion is without
             prejudice should the delay of in-person hearings be
             substantially extended such that this becomes “a particular
             case” where there are “specific reasons” that further delay
             would cause “serious harm to the interests of justice.”

Id. at *5.   Now Fagan has renewed his motion for a conditional plea and

sentencing, and the government does not object (ECF No. 103).

      I continue to harbor the same concerns I expressed when I denied his

earlier motion on June 2, 2020—that the absence of physical presence may have

an intangible effect on the proceeding’s outcome and that Fagan may later regret

his decision to waive an in-person hearing. See 2020 WL 2850225 at *2. But

circumstances have changed since my June 2 ruling. The pandemic drags on,

and the Court has been unable to announce when it can resume in-person

hearings. Fagan is now in federal custody and has been since the end of May or

early June. Thus, he is serving time that, if he successfully appeals my ruling

on his motion to suppress, he should not have to serve. He is confined in a local

jail because the Bureau of Prisons will not move him to a federal facility until he

                                                                                  3
Case 2:19-cr-00123-DBH Document 104 Filed 08/24/20 Page 4 of 4       PageID #: 362



is sentenced; as a result, he cannot take advantage of any BOP programs. Def.’s

Second Renewed Mot. for Expedited & Combined Plea & Sentencing Hr’g at 3-4

(ECF No. 103). Although the government continues to seek a guideline sentence,

Fagan says he has arguments for a time-served sentence. Id. at 2-4. He should

not assume that I will sentence him to time served; I will not decide the

appropriate sentence until the sentencing hearing. But even if I sentence him to

substantially more than time served and even if he loses his appeal, he should

know the length of the sentence against which he is currently accruing time. So,

while some concerns remain, other countervailing factors have increased.

      For those specific reasons, I find that sentencing cannot be further delayed

in this case without serious harm to the interests of justice. Counsel shall notify

the Court by August 31 whether a presentence conference is necessary or

whether the Guideline calculations with the revised Criminal History are

stipulated. The Clerk’s Office shall then schedule the matter for conditional plea

and sentencing by videoconference. At the hearing, I will question the defendant

to determine whether he is consenting to this procedure voluntarily and

intelligently after consulting counsel, as the CARES Act requires.

      SO ORDERED.

      DATED THIS 24TH DAY OF AUGUST, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                  4
